           Case 8:18-cr-00571-TDC Document 41 Filed 01/04/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                           *
                                                    *
         v.                                         *    NO. 8:18-cr-00571-TDC
                                                    *
 LISSA MEL,                                         *
   a/k/a “Monica Sanders,”                          *
                                                    *
                 Defendant                          *
                                                 *******

 JOINT STATUS REPORT AND CONSENT MOTION FOR SPEEDY TRIAL WAIVER

        The United States and the Defendant, Lissa Mel, by and through counsel, respectfully

submit the following Joint Status Report as required by the Court’s Order of December 14, 2018

[Dkt. 37]. In accordance with this Court’s Order, the parties have conferred regarding the status

of this litigation.

        Status of Litigation

        Over the past few weeks, the parties have engaged in extensive discussions on a proposal

to resolve this matter. The parties have reached an agreement in principle on many of the

substantive issues but respectfully submit that they require additional time to attempt to reach

consensus on a small number of discrete issues. The parties believe that an additional, short

adjournment would allow the parties to work through these issues and reach a disposition or, in

the event that does not happen, to determine that no such resolution will be possible and to proceed

accordingly.

        As such, the parties respectfully request that this Court set the case for arraignment in late

January 2019. The parties propose the following dates/times for the hearing: January 28, 2019 at

or before 11 a.m. or at any time on January 29, 2019.
          Case 8:18-cr-00571-TDC Document 41 Filed 01/04/19 Page 2 of 3



       Waiver of Speedy Trial

       The parties further request, pursuant to 18 U.S.C. § 3161(c) and (h)(7) and for the reasons

set forth in the previous motion [Dkt. 38], that this Court issue an order continuing the arraignment

on the Information and excluding time under the Speedy Trial Act. The parties respectfully

submit that it remains in their mutual interest to delay the arraignment to discuss the possibility of

a resolution of this matter in advance of further proceedings and that such an exclusion of time is

appropriate because (i) the Defendant consents and (ii) “the ends of justice [would be] served” by

providing the parties this additional time to move this matter toward a resolution short of a trial.

See 18 U.S.C. § 3161(c)(1) and (h)(7)(A).

       Accordingly, the parties request that this Court exclude time under the Speedy Trial Act

from January 4, 2019 through the scheduled arraignment. Attached for the Court’s review and

convenience is a proposed order that conforms to the relief requested herein.

                                               Respectfully submitted,

                                               SANDRA MOSER
                                               Acting Chief, Fraud Section
                                               Criminal Division
                                               U.S. Department of Justice

                                       By:            /s/

                                               Tracee Plowell, Assistant Chief
                                               Ankush Khardori, Trial Attorney
                                               Fraud Section, Criminal Division
                                               U.S. Department of Justice
                                               1400 New York Ave. N.W.
                                               Washington, D.C. 20530




                                                  2
         Case 8:18-cr-00571-TDC Document 41 Filed 01/04/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2019, I filed the foregoing with the Clerk of the Court

and provided a copy to counsel for the Defendant.

                                                                 /s/
                                                    Tracee Plowell
                                                    Assistant Chief
                                                    Fraud Section, Criminal Division
                                                    United States Department of Justice
